In re Cummings, Leonard; applying for writ of certiorari and/or review, stay order; Parish of West Feliciana, 20th Judicial District Court, Div. “B”, Nos. W-86-51062, W-86-51063, W-86-51064; to the Court of Appeal, First Circuit, No. KW-86-1128.
Granted. The trial court is ordered to reopen the motion to suppress hearing pri- or to trial and to allow relator to introduce evidence in support of his amended motion to suppress, including the testimony of the person who allegedly accompanied the affi-ant on April 21, 1986 to relator’s premises; further, the production of the affiant’s juvenile record is ordered.